Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 15 and 24, the applicant claims “the wireless device comprising a pressure sensor in electrical communication with a transmitter”. It is noted that the applicant has claimed “the sensor compress a wireless device”, therefore, it is unclear if the applicant is further trying to limit that the sensor is a pressure sensor or trying to claim a second different sensor. For examination purposes, the limitation is being interpreted as the sensor comprising the wireless device of claim 13 is a pressure sensor, however, the applicant should amend the claim to clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628).
Krieger teaches a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve 54 (par. 23), a controller 59 in electrical communication with the valve 54 and a second sensor 52 (such that the food pedal has a sensor to detect amount of displacement and send the proper signal, pars. 15, 27, 30, claims 1, 12-13, abstract), wherein the second sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of the fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30) and wherein the second sensor 52 is configured for attachment to a shoe (see fig. 2, such that in use the user’s shoe is attached to the pedal comprising the second sensor). Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach a sensor positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow form the source of fluid to the handpiece and a second position in which fluid flows from the source of fluid to the handpiece thereby driving the handpiece and the second sensor is attached to a cover for slipping over a shoe. 
Leiberich teaches a dental instrument (col. 2, ll. 1-2, “dental instrument”) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned 
  Lehmann teaches a dental instrument comprising a handpiece, a valve and a source of fluid in communication with the valve (see translation regarding fig. 2a “The spray on / off function is provided for the sensors…The sensors 3.3 arranged opposite are also activated by tilting the right / left operated and perform the function “spray on / off”, therefore since the source of fluid is controlled, the handpiece obviously has a valve in order to control the fluid flow) and a second sensor in communication with the 
With respect to claim 2, Krieger teaches the invention as substantially claimed and discussed above including the flow through the valve controlling the speed of the handpiece (see abstract, pars. 10-11, 15, 27 regarding the variable speed being controlled by the valve), however, does not specifically teach the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second position such that the fluid flows at different speeds thereby driving the handpiece at different speeds. 
Leiberich teaches the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second position such that the fluid flows at different speeds (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil”, col. 3, ll. 8-57). It would have been obvious to one having ordinary skill in the art 
With respect to claim 4, Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the valve is a metering valve in fluid communication with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions.
Leiberich teaches the valve is a metering valve is fluid communication with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil”, col. 3, ll. 8-57, see cited art showing the valve of Leiberich is a type of metering valve). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the sensor which controls the variable speed control valve taught by Krieger with the sensor of Leiberich to control the valve to move between additional positions intermediate the first and second positions in order to allow the user to easily control the different positions of the valve. It is noted that the combination of references would teaches the limitation of driving the handpiece at different speeds such that the 
Krieger further teaches with respect to claim 8, wherein the second sensor is in wireless communication with the controller (see abstract, pars. 15, 27, 30).
With respect to claim 9, Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the wireless communication is encrypted.
Lehmann teaches the second sensor within the wireless communication is encrypted (see pg. 2, par. 7 of the translation “the data transmission between the shoe and the evaluation unit, possibly also in coded form, is guaranteed in order to exclude a disturbance function”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the wireless communication taught by Krieger/Leiberich with an encrypted wireless communication as taught by Lehmann in order to provide a secure wireless connection. 
With respect to claim 10, Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cover is dimensioned to be secured to a toe of a shoe.
Lehmann teaches the cover is dimensioned to be secured to a toe of a shoe (see figs. 4-9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second sensor in a foot pedal as taught by Krieger/Leiberich with the second sensor within a cover for slipping over a shoe as taught by Lehmann in order to allow the user to reposition their foot during use 
With respect to claim 12, Krieger/Leiberich teaches the invention as substantially claimed and discussed above including Krieger teaching a wireless transmitter in electrical communication with the second sensor (par. 27), however, does not specifically teach the second sensor comprises a wireless device that comprises a pressure sensor in electrical communication with a transmitter. 
Lehmann teaches the second sensor comprises a wireless device that comprises a pressure sensor in electrical communication with a transmitter (pg. 4 of translation “The sensors 3.54, 3.4’ are designed as pressure sensors”, pg. 5 of translation “Several sensors 2.1-3.5 of the same and/or different types are connected via a common data bus 4 of the shoes 1. A transmitter and receiver unit 6 is provided as an interface to the evaluation unit 17”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the sensor of Krieger with the pressure sensor taught by Lehmann as an obvious matter of design choice to take advantage of a well-known sensor used for controlling a dental instrument. Such that it is noted the Lehmann teaches a variety of different sensors are known for use and therefore, the selection of any known sensor would have been an obvious matter of design choice.   

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO  as applied to claim 1 above, and further in view of Rothenwaender et al. (2014/0120496).
Krieger/Leiberich/Lehmann teaches the invention as substantially claimed and discussed above, however, does not specifically teach the sensor is configured to move the valve between one or more additional positions intermediate the first position and the second position such that the fluid flows at different speeds thereby driving the handpiece at different speeds.
Leiberich teaches with respect to claim 2 the sensor is configured to cause the valve to move between one or more additional positions intermediate the first positions and the second position such that the fluid flows at different speeds (col. 3, ll. 8-20). It would have been obvious to one having ordinary skill in the art before the effective filling date of invention to modify the actuator of the valve as taught by Krieger with the solenoid coil as taught by Leiberich in order provide an actuator which can be adjusted in response to a varied input to control the flow. Krieger/Leiberich/Lehmann teaches the invention as substantially claimed and discussed above, however, does not specifically teach the different speeds driving the handpiece at different speeds.
Rothenwaender teaches the dental instrument wherein the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second positon such that the fluid flows at different speeds thereby driving the handpiece at different speeds (pars. 7, 10, 17, 22). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Krieger/Leiberich/Lehmann to include the valve being adjustable to several different 
With respect to claim 4, Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the valve is a metering valve in fluid communication with the fluid driven handpiece, the sensor is configured to cause the metering valve to move to the one or more additional positions.
Leiberich teaches the valve is a metering valve is fluid communication with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil”, col. 3, ll. 8-57). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the sensor which controls the variable speed control valve taught by Krieger with the sensor of Leiberich to control the valve to move between additional positions intermediate the first and second positions in order to allow the user to easily control the different positions of the valve.

Claims 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628) as applied to claim 1 above, and further in view of Mangelberger et al. (2017/0100015).
Krieger/Leiberich/Lehmann teaches the dental instrument as substantially claimed and discussed above including Krieger teaches a supply line 30 and an electrical line 34 positioned within the fluid driven handpiece and the lines being 
Mangelberger teaches with respect to claim 5, a dental instrument comprising one or more supply lines (par. 40) and one or more electrical lines (par. 37) positioned within the handpiece, an umbilical 3 configured to receive  one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the handpiece (see fig. 1, pars. 36-37 regarding electrical contacts, which includes wires and attaching the umbilical to the handpiece, par. 40 regarding the connection of a fluid source). Mangelberger further teaches with respect to claim 6, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads 14 on a distal face of the handpiece and contact bumps 15 on a proximal face of the umbilical (par. 37) and with respect to claim 7, wherein the one or more electrical wires of the handpiece are .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628) as applied to claim 1 above, and further in view of Angerer et al. (2013/0289760).
Krieger/Leiberich/Lehmann teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cover is dimensionsed to be secured to a heel of a shoe.
Angerer teaches a cover comprising a sensor dimensioned to be secured to a heel of a shoe (see fig 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cover as taught by Krieger/Leiberich/Lehmann to include a dimension to be secured to a heel in order to prevent the sensor from slipping off the toe of the shoe. 

Claim(s) 13, 15 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krieger (2008/0102418) in view of Lehmann (WO 2007/051628).
Krieger discloses a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve (par. 23), a controller 59 in electrical communication with the valve 54 and a sensor 52 (such that the food pedal has a sensor to detect amount of displacement and send the proper signal, pars. 15, 27, 30, claims 1, 12-13, abstract), wherein the sensor comprise a wireless device configured for attachment to a shoe (see pars. 15, 27, 30, fig. 2, such that in use the shoe is connected to the foot pedal containing the sensor), wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of the fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30). Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the sensor is attached to a cover for slipping over a shoe.   
  Lehmann teaches a dental instrument comprising a handpiece, a valve and a source of fluid in communication with the valve (see translation regarding fig. 2a “The spray on / off function is provided for the sensors…The sensors 3.3 arranged opposite are also activated by tilting the right / left operated and perform the function “spray on / off”, therefore since the source of fluid is controlled, the handpiece obviously has a valve in order to control the fluid flow) and a second sensor in communication with the controller, the second sensor being configured to cause the valve to move between the first position in which the fluid cannot flow from the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece (see above regarding the sensor controlling the on/off for the spray), wherein the second 
With respect to claim 15, Krieger teaches the invention as substantially claimed and discussed above including a wireless transmitter in electrical communication with the second sensor (par. 27), however, does not specifically teach the second sensor comprises a wireless device that comprises a pressure sensor in electrical communication with a transmitter. 
Lehmann teaches the second sensor comprises a wireless device that comprises a pressure sensor in electrical communication with a transmitter (pg. 4 of translation “The sensors 3.54, 3.4’ are designed as pressure sensors”, pg. 5 of translation “Several sensors 2.1-3.5 of the same and/or different types are connected via a common data bus 4 of the shoes 1. A transmitter and receiver unit 6 is provided as an interface to the evaluation unit 17”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the sensor of Krieger with the pressure sensor taught by Lehmann as an obvious matter of design choice to take advantage of a well-known sensor used for controlling a dental instrument. Such that it is noted the Lehmann teaches a variety of different sensors are known for use and therefore, the selection of any known sensor would have been an obvious matter of design choice.   
Krieger further teaches with respect to claim 21, the sensor is in wireless communication with the controller (see abstract, pars. 15, 27, 30).
With respect to claim 22, Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the wireless communication is encrypted.
Lehmann teaches the second sensor within the wireless communication is encrypted (see pg. 2, par. 7 of the translation “the data transmission between the shoe and the evaluation unit, possibly also in coded form, is guaranteed in order to exclude a disturbance function”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the wireless communication taught by Krieger with an encrypted wireless communication as taught by Lehmann in order to provide a secure wireless connection. 
With respect to claim 23, Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cover is dimensioned to be secured to a toe of a shoe.
Lehmann teaches the cover is dimensioned to be secured to a toe of a shoe (see figs. 4-9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second sensor in a foot pedal as taught by Krieger with the second sensor within a cover for slipping over a shoe as taught by Lehmann in order to allow the user to reposition their foot during use and still be able to control the instrument and reduce clutter and tripping hazards on the floor of the operating room.  
With respect to claim 24, see claim 15 above. 


Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Lehmann (WO 2007/051628) as applied to claim 13 above, and further in view of Rothenwaender et al (2014/0120496).
Krieger/Lehmann teaches the invention as substantially claimed and discussed above including Krieger teaching the speed being adjustable, however, does not specifically teach the sensor is configured to cause the valve to move between one or more additional positions intermediate the first and the second positions such that the fluid flows at different speeds thereby driving the handpiece at different speeds and the valve is a metering valve in fluid compunction with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions.  
Rothenwaender teaches with respect to claim 14, a dental handpiece 1 comprising a sensor is configured to cause the valve to move between one or more additional positions intermediate the first and the second positions such that the fluid flows at different speeds thereby driving the handpiece at different speeds (see par. 7 regarding selectable positions) and with respect to claim 17,  the valve is a metering valve in fluid communication with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions (pars. 7, 10, 17, 22, specifically par. 17 regarding the type of valve, further see cited prior art teaching the type of valve is a known metering valve). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the .   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Lehmann (WO 2007/051628) as applied to claim 13 above, and further in view of Leiberich (4,373,699).
Krieger/Lehmann teaches the invention as substantially claimed and discussed above however, does not specifically teach the instrument further comprises a second sensor in communication with the controller, the second sensor being configured to cause the valve to move between the first position in which fluid cannot flow form the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece thereby driving the handpiece.
 Leiberich teaches a dental instrument (col. 2, ll. 1-2, “dental instrument”) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow and the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece thereby operating the handpiece and the second sensor 20 in communication with the controller (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5, the controller being the voltage), the second sensor being configured to cause the valve to move between the first position in which fluid cannot flow form the source of fluid to the handpiece and the .

Claims 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Lehmann (WO 2007/051628) as applied to claim 13 above, and further in view of Mangelberger et al. (2017/0100015).
Krieger/Lehmann teaches the dental instrument as substantially claimed and discussed above including Krieger teaching a supply line 30 and an electrical line 34 positioned within the fluid driven handpiece and the lines being connected to external sources (see fig. 1A), however, does not specifically teach an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wire of the umbilical, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads on a distal face of the fluid driven handpiece and contact bumps on a proximal face of the umbilical, the one or more electrical wires of the fluid driven 
Mangelberger teaches with respect to claim 18, a dental instrument comprising one or more supply lines (par. 40) and one or more electrical lines (par. 37) positioned within the handpiece, an umbilical 3 configured to receive  one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the handpiece (see fig. 1, pars. 36-37 regarding electrical contacts, which includes wires and attaching the umbilical to the handpiece, par. 40 regarding the connection of a fluid source). Mangelberger further teaches with respect to claim 19, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads 14 on a distal face of the handpiece and contact bumps 15 on a proximal face of the umbilical (par. 37) and with respect to claim 20, wherein the one or more electrical wires of the handpiece are selectively attachable to the one or more electrical wires of the umbilical via a transmitter coil of the handpiece and a receiver coil of the umbilical (par. 7, 15, 23, 34, claim 3, such that the coils transmit and receive energy, one is a transmitter and one is a receiver). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the dental instrument of Krieger/Lehmann with the umbilical as discussed above in detail and taught by Mangelberger in order to quickly and easily attach power and fluid sources to the handpiece.  



Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628) in view of Rothenwaender et al. (2014/0120496). 
Krieger teaches a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve (par. 23), a controller 59 in electrical communication with the valve 54 and a sensor 52 (the claimed second sensor, such that the food pedal has a sensor to detect amount of displacement and send the proper signal, pars. 15, 27, 30, claims 1, 12-13, abstract), wherein the second sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of the fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30), wherein the second sensor is configured to attachment to a shoe (such that the foot pedal is connected to the user of the user during use), one or more supply lines 30 and one or more electrical wires 34 positioned within the fluid driven handpiece (see fig. 1A), wherein the controller controls an actuator of the valve (par. 23 teaches the valve being electrical controlled, therefore it includes an actuator), the actuator is configured to cause the valve to move between the first position in which the fluid cannot flow form the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece thereby driving the handpiece (par. 23, 27). Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach a sensor positioned on the handpiece and in electrical communication with the controller, an umbilical configured to receive one or more supply lines and one 
Leiberich teaches a dental instrument (col. 2, ll. 1-2, “dental instrument”) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow and the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece thereby operating the handpiece and the second sensor 20 in communication with the controller (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5, the controller being the voltage), the second sensor being configured to cause the valve to move between the first position in which fluid cannot flow form the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5) and wherein the second sensor is configured to be attached to a shoe (such that in use, the foot pedal with the sensor is attached to a shoe of the user). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single sensor of Krieger with the two sensors for controlling the valve as discussed above in detail and taught by Leiberich in order to provide the user with the options of controlling the dental instrument with the foot and hand as desired. Krieger/Leiberich teaches the invention as 
  Lehmann teaches a dental instrument comprising a handpiece, a valve and a source of fluid in communication with the valve (see translation regarding fig. 2a “The spray on / off function is provided for the sensors…The sensors 3.3 arranged opposite are also activated by tilting the right / left operated and perform the function “spray on / off”, therefore since the source of fluid is controlled, the handpiece obviously has a valve in order to control the fluid flow) and a second sensor in communication with the controller, the second sensor being configured to cause the valve to move between the first position in which the fluid cannot flow from the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece (see above regarding the sensor controlling the on/off for the spray), wherein the second sensor is attached to a cover 1.1-1.6 for slipping over a shoe (see figs. 4-9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second sensor in a foot pedal as taught by Krieger/Leiberich with the second sensor within a cover for slipping over a shoe as taught by Lehmann in order to allow the user to reposition their foot during use and still be able to control the instrument and reduce clutter and tripping hazards on the floor of 
Rothenwaender teaches a dental instrument 13 comprising supply lines 12 and electrical wires (electrical connection for the speed measuring means 6) and an umbilical (such that connection 14 is where the umbilical attaches which includes elements 7/6/5) configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wires of the umbilical (see fig. 8, par. 28 regarding the controlling device includes air flow and electrical elements for connection to the handpiece). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Krieger/Leiberich/Lehmann with the umbilical connection as discussed above in detail and taught by Rothenwaender in order to quickly and easily connect the air and electrical sources to the handpiece. 
Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 26-27, the actuator of the valve is a solenoid coil that actuates the valve and the sensor is configured to cause the 
Leiberich teaches with respect to claim 26, the dental instrument wherein the actuator of the valve is a solenoid coil that actuates the valve (col. 1, ll. 37-61, col. 2, ll. 19-24, col. 3, ll. 8-20) and with respect to claim 27 the sensor is configured to cause the valve to move between one or more additional positions intermediate the first positions and the second position such that the fluid flows at different speeds (col. 3, ll. 8-20). It would have been obvious to one having ordinary skill in the art before the effective filling date of invention to modify the actuator of the valve as taught by Krieger with the solenoid coil as taught by Leiberich in order provide an actuator which can be adjusted in response to a varied input to control the flow. Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the different speeds driving the handpiece at different speeds.
Rothenwaender teaches with respect to claim 27, the dental instrument wherein the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second positon such that the fluid flows at different speeds thereby driving the handpiece at different speeds (pars. 7, 10, 17, 22). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Krieger/Leiberich in include the valve being adjustable to several different setting to allow the user to control the speed of the handpiece as several different speeds within a desired range.   
With respect to claim 28, Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cover is dimensioned to be secured to a toe of a shoe.
Lehmann teaches the cover is dimensioned to be secured to a toe of a shoe (see figs. 4-9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second sensor in a foot pedal as taught by Krieger/Leiberich with the second sensor within a cover for slipping over a shoe as taught by Lehmann in order to allow the user to reposition their foot during use and still be able to control the instrument and reduce clutter and tripping hazards on the floor of the operating room.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Kokal, Krieger, Leiberich, Mangelberger, and Rothenwaender do not teach the new limitation of the cover being dimensioned to slip over a shoe, however, the prior art of Lehmann has been cited to teach the new limitations, therefore the applicant’s arguments are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Holmstrand has been cited to teach that a solenoid valve is a metering valve (see col. 3, ll. 54-56).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/26/2021